Case 8:18-cv-01566-JLS-JDE Document 15 Filed 10/24/18 Page 1 of 2 Page ID #:101



 __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SACV 18-01566-JLS (JDE)                                       Date: October 24, 2018
 Title: Natalie Lambert v. Uniregistry, Inc. et al

 Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Terry Guerrero                                                N/A
          Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:

            Not Present                                                Not Present

 Proceedings:           (In Chambers) SCHEDULING ORDER

         On the Court’s own motion, the Scheduling Conference set for hearing October 26, 2018,
 is VACATED and taken off calendar, and the following dates are set. Counsel’s attention is
 directed to the Court’s Civil Trial Order filed concurrently with this Minute Order. Generally,
 motions should be set for hearing on the Court’s first available date. Finally, the dates below
 have been adjusted in accordance with the Order Setting Scheduling Conference and will not be
 continued absent a showing of good cause. See Fed. R. Civ. P. 16(b)(4).

         The Court will set a trial date and an exhibit conference date at the Final Pretrial
 Conference. The parties are directed to confer before the Final Pretrial Conference and to
 identify in the Proposed Final Pretrial Conference Order mutually agreeable trial dates within the
 90 days following the Final Pretrial Conference. Where the Court’s trial calendar permits, the
 Court will set the trial for a date agreed upon by the parties.

 Last Day to File a Motion to Add Parties and Amend Pleadings:              December 26, 2018

 Fact Discovery Cut-off:                                                    September 6, 2019

 Last Day to File Motions (excluding Daubert Motions
 and all other Motions in Limine):                                          September 20, 2019

 Last Day to Serve Initial Expert Reports:                                  September 20, 2019

 Last Day to Serve Rebuttal Expert Reports:                                 October 18, 2019

 Last Day to Conduct Settlement Proceedings:                                November 8, 2019

 Expert Discovery Cut-off:                                                  November 15, 2019
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
Case 8:18-cv-01566-JLS-JDE Document 15 Filed 10/24/18 Page 2 of 2 Page ID #:102



 __________________________________________________________________
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL

 Case No. SACV 18-01566-JLS (JDE)                                                        Date: October 24, 2018
 Title: Natalie Lambert v. Uniregistry, Inc. et al

 Last Day to File Daubert Motions:                                                            November 22, 2019

 Last Day to File Motions in Limine (excluding Daubert motions):                              December 13, 2019

 Final Pretrial Conference (10:30 a.m.):                                                      January 10, 2020

 Preliminary Trial Estimate: 1                                                                6-8 days

                                                                                Initials of Preparer: tg




 1
     This is the parties’ estimate. The Court may allot fewer days for trial.
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
